In an action against a foreign corporation, not authorized to do business in the State of New York, order denying defendant’s motion pursuant to section 237-a of the Civil Practice Act, reversed, with $10 costs and disbursements, and motion granted, without costs. The record establishes that defendant was not doing business in the State of New York at the time of the transactions set forth in the moving affidavits, nor at the time of the commencement of the action. (Cf. Tama v. Susquehanna Coal Co., 220 N. Y. 259; Chaplin v. Selznick, 293 N. Y. 529, and Elish v. St. Louis Southwestern By. Co., 305 N. Y. 267.) The retention by the defendant of the plaintiff as a “Government Contract specialist” and the services performed by him did not constitute him a managing agent, nor subject the defendant to the jurisdiction of the courts of this State. (Cf. Wollman v. Newark Star Pub. Co., 229 N. Y. 590.) Nolan, P. J., Wenzel, MacCrate, Beldock and Murphy, JJ., concur.